Citation Nr: 9912867	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a kidney condition.

2.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  In addition, he served on active duty with 
the National Guard from December 1984 to May 1985.  This 
appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision in which service connection for a 
kidney condition and a back disability was denied.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
with regard to service connection of a kidney condition, 
based on a theory of aggravation of a pre-existing kidney 
condition, has been obtained by the originating agency.

2.  The medical evidence of record shows that the veteran 
exhibited a kidney condition prior to his entrance into 
active service in December 1984, rebutting the presumption of 
soundness.

3.  The veteran has presented competent medical evidence of a 
current kidney condition.

4.  The medical evidence of record establishes that the 
ameliorating surgery the veteran sustained while on active 
duty for his pre-existing kidney condition was necessitated 
by an acute and transitory exacerbation of the pre-existing 
condition, and resulted in no residuals.

5.  The medical evidence of record does not establish that 
the veteran's currently exhibited kidney condition is 
etiologically related to his inservice flare-up and resulting 
ameliorative surgery.

6.  The veteran has not presented competent medical evidence 
that his currently exhibited kidney condition is 
etiologically related to any other inservice injury or 
disease.

7.  The veteran has not presented competent medical evidence 
that his currently exhibited back disability is etiologically 
related to any inservice injury or disease.


CONCLUSION OF LAW

1.  The veteran's pre-existing kidney condition was not 
aggravated as a result of the veteran's active service.  
38 U.S.C.A. § 1110, 4107 (West 1991); 38 C.F.R. § 3.303, 
3.306 (1998).

2.  The claim for service connection for bilateral 
nephrolithiasis with left hydronephrosis is not otherwise 
well-grounded.  38 U.S.C.A. § 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  The claim for service connection for a back disability is 
not well-grounded.  38 U.S.C.A. § 1131, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter "Court") has 
recently determined that the three-prong analysis of well-
groundedness presented in Caluza, supra, applies also to 
claims of entitlement to presumptive service connection based 
on aggravation, in addition to applying to direct service 
connection claims.  Chelte v. Brown, 10 Vet. App. 268 (1997) 
(finding a claim of entitlement to service connection, based 
upon aggravation pursuant to 38 C.F.R. § 3.306, not to be 
well-grounded).

The veteran asserts that his current kidney condition and 
back disability is the result of his second period of active 
duty.  Specifically, he concedes that both conditions 
preceded his entry into this period of active duty, but 
alleges that both conditions were aggravated therein.  To 
this end he has provided competent medical evidence 
demonstrating that he does currently suffer from a kidney 
condition and a back disability, which are described in a 
February 1997 VA examination report as, respectively, 
bilateral nephrolithiasis with left hydronephrosis, and mild 
degenerative joint disease of the lumbar spine with clinical 
right L5, bilateral S1 lumbar radiculopathy.  In addition, 
for the purposes of well-grounding a claim under Caluza, the 
veteran's statements of an inservice disease and injury are 
competent evidence.  However, his claim must fail as he has 
not proffered any competent medical evidence demonstrating 
that his current kidney and back disabilities are linked to 
inservice injury or disease.

A.  Kidney Condition

Given that the veteran's service medical records reveal both 
a pre-existing kidney condition and inservice surgery to 
remove a kidney stone during his second period of active 
service, and that a February 1997 VA examination report both 
shows a diagnosis of bilateral nephrolithiasis with left 
hydronephrosis and notes residuals, well-healed scars of 
previous surgeries on the left flank and lower left quadrant, 
the Board finds that the veteran has presented a well-
grounded claim for service connection of a kidney condition 
based on the theory of aggravation of a pre-existing kidney 
condition under Caluza and Chelte, supra.

The Board notes that service medical records from the 
veteran's first period of active service are not present in 
the claims file.  Service medical records obtained in May 
1997 include only those compiled during his reserve service 
and on his second period of active duty.  However, the Board 
notes that the veteran has specifically alleged that his 
kidney condition was aggravated during his second period of 
active duty.  He does not aver that it arises from injury or 
disease incurred during his first period of active duty.  
Thus, the absence of service medical records from the 
veteran's first period of active duty does not prejudice his 
claim.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Service medical records from the veteran's second period of 
active duty show that he reported with right flank pain.  He 
was admitted to hospital in March 1985 and underwent 
cystoscopy and left kidney stone extraction, and attempted 
right kidney stone extraction in the same month.  He was 
discharged in early April 1985.  His reports of medical 
examination at entrance to and discharge from active duty are 
not of record.  However, an entry in his service medical 
records dated April 17, 1985 shows objective observations of 
no further problems.  The veteran reported passing something 
and indicated he was experiencing no more pain.  The examiner 
noted the stone was passed.  There is nothing further.

Upon entrance into service, the veteran is presumed to be of 
sound condition except for those defects or disorders noted 
on the entrance examination.  However, where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of his sound 
condition shall be rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  Where the record establishes 
that an injury or disease existed prior to entrance into 
service, a grant of service connection will be warranted only 
if the record establishes that the veteran's disability from 
his pre-existing condition increased in severity as a result 
of service.  If, however, there is a specific finding that 
any noted increase is the result of the natural progress of 
the disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  In the present case, a reports of medical 
history and examination dated in August 1983, however, reveal 
that the veteran reported a history of having seven kidney 
stones removed in November 1982, and reflects the examiner's 
observations that the veteran exhibits scars from this 
surgery.  Service medical records further reveal that he 
reported for emergency care in April 1984 with urethral 
bleeding and left flank pain.  He reported at this time, 
also, a history of surgical removal of left kidney stones in 
1982.  He is therefore not entitled to the presumption of 
soundness with regard to his kidney condition, nor is he 
entitled to the presumption of soundness with regard to those 
surgeries he underwent for kidney stones prior to his second 
period of active duty.

However, service-connection may also be granted for a pre-
existing condition that was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Aggravation of a pre-existing injury or disease is considered 
to have occurred where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1998).  Service medical records show inservice complaints of 
and treatment for left flank pain beginning in March 1985, 
including cystoscopy and left kidney stone extraction and 
attempted right kidney stone extraction.  The records show 
the veteran was discharged from hospital April 3, 1985 to his 
quarters for 72 hours, then to full duty with a proscription 
to return to urology in two weeks for follow up.  A 
subsequent, April 27, 1985, entry in the service medical 
records notes that the veteran returned for follow up.  He 
reported having passed something and that he had no more 
pain.  The examiner observed the veteran to have no problems 
and indicated that the veteran had passed the remaining 
kidney stone.  There is nothing further.  The veteran's 
report of medical examination at discharge from this period 
of active service is not of record.  The record is then 
silent as to any complaints of or treatment for a kidney 
condition until April 1995-more than 10 years following his 
discharge from his second period of active service.

"[A]ggravation in service is based upon a worsening of the 
pre-service condition to the extent that a veteran's average 
earnings capacity has been diminished."  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  "[T]emporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Id. at 297.  In addition, the regulations note 
that "the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars ... will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306 (b)(1) (1998).

The medical evidence or record shows, in the present case, 
that the exacerbation of the veteran's pre-existing kidney 
condition that resulting in the March 1985 cystoscopy and 
left kidney stone extraction with attempted right kidney 
stone extraction, was an acute and transitory one that 
resolved upon completion of ameliorative surgery and follow-
up.  The Board thus finds that there was no increase in the 
veteran's pre-existing kidney condition during his second 
period of active service.  Therefore, the Board finds that 
the veteran's pre-existing kidney condition was not 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  In addition, the Board observes 
that the scars which are the residuals of the inservice 
cystoscopy and kidney stone extraction/extraction attempt, as 
the result of ameliorative surgery, may not be service 
connected.  

The record is bereft of any other medical evidence or medical 
expert opinions establishing an etiological link, or nexus, 
between the veteran's currently diagnosed kidney condition 
and his inservice treatment and surgery for kidney stones.  
Rather, the medical evidence of record seems to indicate that 
this is a recurring problem.  The veteran's treating private 
physician, Raul M. Arroyo Rosario, M.D., proffered a letter 
in January 1997 indicating that the veteran has a history of 
nephrolithiasis and has undergone procedures for the 
condition.  He further indicated that the veteran's condition 
persists with stone passages.

The veteran has presented his own statements regarding the 
cause of his kidney condition.  However, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and cause of his kidney condition, or its etiologic 
relationship to his second period of active service.  
Consequently, his statements are credible with regard to his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the Board has found that the veteran's pre-existing kidney 
condition was not aggravated by the inservice flare-up and 
resultant ameliorative surgery, and as no other competent 
medical evidence of a nexus between the current bilateral 
nephrolithiasis with left hydronephrosis and the veteran's 
active service has been identified, the claim for service 
connection for a kidney condition based on a theory of 
aggravation of a pre-existing kidney condition is denied in 
the first instance, and, in the second instance, the claim 
for service-connection of a kidney condition as related 
directly to active service is not plausible on other grounds, 
and, therefore, cannot be well grounded.  See Caluza, supra.


B.  Back Disability

Service medical records from the veteran's second period of 
active duty note complaints of right flank pain radiating 
into the veteran's abdomen and right testicle.  However, 
these complaints of pain are attributed to left ureteral 
calculus and right distal ureteral calculus, for which 
cystoscopy and kidney stone extraction/attempted extraction 
was performed in March 1985.  Service medical records from 
the veteran's second period of active service reveal no other 
complaints of or treatment for a back disability.  However, 
individual sick slips dated in April 1984 note complaints of 
and treatment for back pain.  And, the veteran's private 
treating physician, in January and April 1981, noted ongoing 
treatment for lower back pain and prescribed rest.

Upon entrance into service, the veteran is presumed to be of 
sound condition except for those defects or disorders noted 
on the entrance examination.  However, where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of his sound 
condition shall be rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  Where the record establishes 
that an injury or disease existed prior to entrance into 
service, a grant of service connection will be warranted only 
if the record establishes that the veteran's disability from 
his pre-existing condition increased in severity as a result 
of service.  If, however, there is a specific finding that 
any noted increase is the result of the natural progress of 
the disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  In the present case, the Board need not 
determine whether the veteran had a pre-existing lower back 
disability-as opposed to acute and transitory episodes of 
back pain or injury which resolved without residual-before 
he entered active service and whether this disability was 
aggravated by any further inservice injury, as the claim is 
not well grounded on another basis.  The Board accepts the 
veteran's statements concerning injury or aggravating re-
injury to his back during his second period of active service 
as sufficient competent evidence for the purpose of well-
grounding the second element under Caluza.  

Nonetheless, the Board notes that the veteran has not 
presented competent medical evidence of an etiological link 
between any inservice back injury or aggravation of any 
already existing back disability and his currently manifested 
mild degenerative joint disease of the lumbar spine with 
right L5 and bilateral S1 lumbar radiculopathy.  Rather, the 
earliest evidence of complaints of or treatment for a back 
disability presented in the medical evidence of record is the 
February 1997 VA examination report-nearly 12 years 
following his discharge from his second period of active 
service.

The record is bereft of any medical evidence or medical 
expert opinions establishing an etiological link, or nexus, 
between the veteran's currently diagnosed back disability and 
any inservice back injury or aggravation of an already 
existing back disability.

The veteran has presented his own statements regarding the 
cause of his back disability.  However, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and cause of his back disability, or its etiologic 
relationship to his second period of active service.  
Consequently, his statements are credible with regard to his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As no competent medical evidence of a nexus between the 
current mild degenerative joint disease of the lumbar spine 
with right L5 and bilateral S1 lumbar radiculopathy has been 
identified, the claim is not plausible, and, therefore, 
cannot be well grounded.  See Chelte v. Brown, supra.

Duty Under 38 U.S.C.A. § 5103(a)

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1996).  Here, the RO fulfilled 
its obligation in its statement of the case, which explained 
the reasons for denial.  Also, by this decision, the Board 
informs the veteran of the type of evidence needed to make 
his claims well-grounded.  The Board also notes that service 
medical records from the veteran's first period of active 
service are not present in the claims file.  Service medical 
records obtained in May 1997 include only those compiled 
during his reserve service and on his second period of active 
duty.  However, the Board notes that the veteran has 
specifically alleged that his kidney condition and back 
disability were aggravated during his second period of active 
duty.  He does not aver that either arise from injury or 
disease incurred during his first period of active duty.  
Thus, their absence does not prejudice the veteran's claims.

Although the RO did not specifically state, where relevant, 
that it denied the veteran's claims on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to the veteran.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc) (when the Board decision 
disallowed a claim on the merits where the Court finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  



ORDER

The veteran's claim for entitlement to service connection for 
a kidney condition is denied.

The veteran's claim for entitlement to service connection for 
a back disability is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


